UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MAJOR JONES,                         )
                                     )
          Plaintiff,                 )
                                     )
       v.                            ) Civil Action No. 08-2180 (RBW)
                                     )
DENNY’S,                             )
                                     )
          Defendant.                 )
____________________________________)



                                        MEMORANDUM

       By Memorandum Opinion and Order (“Mem. Op.”) of May 5, 2009, the Court deferred

ruling on the defendant’s motion to dismiss the complaint as untimely to permit the plaintiff to

prove otherwise. In response, the plaintiff insists that he filed the complaint on November 12,

2008, see Dkt. No. 14, but the Court has already found the controlling filing date to be November

19, 2008. Mem. Op. at 2. Moreover, the plaintiff has neither rebutted the presumption that he

received the right-to-sue notice three days after it was mailed, see id., nor provided any equitable

basis for excusing what is an untimely complaint, see id., n.1. The defendant’s motion to dismiss

therefore is granted.1



                                              ________s/______________
                                              Reggie B. Walton
DATE: August 3, 2009                          United States District Judge




       1
           A separate Order accompanies this Memorandum.